Citation Nr: 1218809	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for residual fracture and degenerative joint disease, first metatarsophalangeal joint, left great toe.  

2.  Entitlement to an increased (compensable) rating for stress reaction right talus, right foot.

3.  Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from October 1995 to February 2006. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, to which the claims file was temporarily brokered.  The denials were subsequently confirmed by the RO in Detroit, Michigan, which is VA's agency of original jurisdiction (AOJ).


REMAND

The Board finds that an additional remand is required for further development concerning the Veteran's claims. 

The Board notes that VA treatment records were not considered in the most recent re-adjudication of the Veteran's claim in a June 2008 Statement of the Case.  Additionally, in his VA form 9, substantive appeal to the Board, filed in August 2008, the Veteran asserts that he was about to attend a primary care appointment at the VA medical center (VAMC) in Saginaw.  He asserted that he had an appointment for September 5, 2008, to establish care with a primary care physician at that VAMC.  He reported that he was seeking treatment for his service-connected foot problems as well as for hearing loss disability.  He asserted that he was having recent problems hearing at his job as well as problems walking and standing.  

Service connection for bilateral hearing loss disability has been denied based on a lack of current disability by VA standards.  See 38 C.F.R. § 3.385 (2011).  Acoustic trauma in service has been acknowledged, inasmuch as service-connection is in effect for tinnitus due to exposure to acoustic trauma.  The Veteran has asserted that he is seeking treatment for increased problems with hearing loss.  Accordingly, these VA records could be relevant to the critical issue of whether there is current hearing loss disability.  

As it is likely that there are VA records that have not been associated with the claims file, the Board must remand for the association of current VA records with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Furthermore, the Board also notes that the most recent examination for the service-connected foot disabilities was conducted in April 2007.  As this examination is over five years old, the Board finds that a more contemporaneous examination to assess the current manifestations of service-connected disability is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain and associate with the claims files any pertinent records adequately identified by the Veteran, including medical records from the Saginaw VA Medical Center not already associated with the claims files.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected residual fracture and degenerative joint disease, first metatarsophalangeal joint, left great toe and stress reaction right talus, right foot.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies, including range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

To the extent possible, the examiner should distinguish the manifestations of the service-connected disabilities from those of any comorbid nonservice-connected disorders. 

The examiner should also provide an opinion concerning the impact of the service-connected left and right foot disabilities on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


